


110 HR 5608 IH: To establish regular and meaningful consultation and

U.S. House of Representatives
2008-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5608
		IN THE HOUSE OF REPRESENTATIVES
		
			March 13, 2008
			Mr. Rahall (for
			 himself and Mr. Kildee) introduced the
			 following bill; which was referred to the Committee on Natural
			 Resources
		
		A BILL
		To establish regular and meaningful consultation and
		  collaboration with tribal officials in the development of Federal policies that
		  have tribal implications, to strengthen the United States
		  government-to-government relationships with Indian tribes, and to reduce the
		  imposition of unfunded mandates upon Indian tribes.
	
	
		1.Short titleThis Act may be cited as the
			 Consultation and Coordination With Indian Tribal Governments
			 Act.
		2.DefinitionsFor purposes of this Act:
			(1)Accountable
			 consultation processThe term
			 accountable consultation process means a process of
			 government-to-government dialogue between the agency and Indian tribes to
			 ensure meaningful and timely input by tribal officials in the formulating,
			 amending, implementing, or recinding one or more policies that have tribal
			 implications. The process shall ensure, at a minimum, the following:
				(A)That tribal officials have ample
			 opportunity to provide input and recommendations to the agencies regarding
			 formulating, amending, implementing, or recinding policies that have tribal
			 implications.
				(B)That tribal input and recommendations are
			 fully considered by the agency before policies that have tribal implications
			 are formulated, amended, implemented, or recinded.
				(C)That, upon the formulation, amendment,
			 implementation, or recision of policies that have tribal implications, tribal
			 officials shall be provided with written notification of the formulation,
			 amendment, implementation, or recision of such policies and given a copy of
			 those policies.
				(D)That any policies that have tribal
			 implications shall not become effective until at least 60 days after written
			 notification to tribal officials pursuant to subparagraph (D).
				(2)AgencyThe
			 term agency means the Department of the Interior, the Indian
			 Health Service, and the National Indian Gaming Commission.
			(3)Indian
			 tribeThe term Indian tribe means an Indian or
			 Alaska Native tribe, band, nation, pueblo, village, or community that the
			 Secretary of the Interior acknowledges to exist as an Indian tribe pursuant to
			 the Federally Recognized Indian Tribe List Act of 1994 (25 U.S.C. 479a).
			(4)Policies that
			 have tribal implicationsThe term policies that have tribal
			 implications means any measure by the agency that has or is likely to
			 have a direct effect on one or more Indian tribes, on the relationship between
			 the Federal Government and Indian tribes, or on the distribution of power and
			 responsibilities between the Federal Government and Indian tribes, such as
			 regulations, legislative comments or proposed legislation, and other policy
			 statements or actions, guidance, clarification, standards, or sets of
			 principles.
			(5)Tribal
			 officialsThe term tribal officials means elected or
			 duly appointed officials of Indian tribal governments, or their
			 designees.
			3.Fundamental
			 principlesWhen formulating,
			 amending, implementing, or recinding one or more policies that have tribal
			 implications, an agency shall be guided by the following fundamental
			 principles:
			(1)The United States
			 has a unique legal and political relationship with Indian tribal governments as
			 set forth in the Constitution of the United States, treaties, statutes,
			 Executive orders, and court decisions. The Federal Government has enacted
			 numerous statutes and promulgated numerous regulations that establish and
			 define a trust relationship with Indian tribes.
			(2)Our Nation, under
			 the law of the United States, in accordance with treaties, statutes, Executive
			 orders, and judicial decisions, has recognized the right of Indian tribes to
			 self-government. Indian tribes exercise inherent sovereign powers over their
			 members and territory. The United States continues to work with Indian tribes
			 on a government-to-government basis to address issues concerning Indian tribal
			 self-government, tribal trust resources, and Indian tribal treaty and other
			 rights.
			(3)The United States
			 recognizes the right of Indian tribes to self-government and supports tribal
			 sovereignty and self-determination.
			4.Policymaking
			 criteriaIn addition to
			 adhering to the fundamental principles set forth in section 3, when
			 formulating, amending, implementing, or recinding one or more policies that
			 have tribal implications each agency shall adhere to the following
			 criteria:
			(1)Each agency shall
			 respect Indian tribal self-government and sovereignty, honor tribal treaty and
			 other rights, and strive to meet the responsibilities that arise from the
			 unique legal and political relationship between the Federal Government and
			 Indian tribal governments.
			(2)With respect to
			 Federal statutes and regulations administered by Indian tribal governments,
			 each agency shall ensure Indian tribal governments the maximum administrative
			 discretion possible.
			(3)Each agency shall—
				(A)encourage Indian
			 tribes to develop their own policies to achieve program objectives;
				(B)to the extent they
			 do not violate other applicable laws, defer to Indian tribes to establish
			 standards; and
				(C)in determining
			 whether to establish Federal standards, consult with tribal officials as to the
			 need for Federal standards and any alternatives that would limit the scope of
			 Federal standards or otherwise preserve the prerogatives and authority of
			 Indian tribes.
				5.ConsultationEach agency shall have an accountable
			 consultation process. Not later than 30 days after the date of the enactment of
			 this Act, the head of each agency shall designate an official with principal
			 responsibility for the agency’s implementation of this Act. Not later than 60
			 days after the date of the enactment of this Act, the designated official shall
			 submit a description of the agency’s accountable consultation process to the
			 Committee on Natural Resources of the House of Representative and the Committee
			 on Indian Affairs of the Senate.
		6.Unfunded
			 mandatesTo the extent
			 practicable and permitted by law, no agency shall formulate, amend, or
			 implement any policy that has tribal implications that imposes substantial
			 direct compliance costs on Indian tribal governments and is not required by
			 Federal law unless—
			(1)funds necessary to
			 pay the substantial direct costs incurred by the Indian tribal government or
			 the Indian tribe in complying with the policy are provided by the Federal
			 Government; or
			(2)the agency, before
			 the implementation of the policy—
				(A)consulted through the accountable
			 consultation process with tribal officials early in the process of developing
			 the proposed policy; and
				(B)in a separately identified portion of the
			 preamble to the policy, provided to the Committee on Natural Resources of the
			 House of Representative, the Committee on Indian Affairs of the Senate, and
			 affected Indian tribes a tribal summary impact statement containing—
					(i)a
			 description of the extent of the agency’s prior consultation with tribal
			 officials;
					(ii)a
			 summary of the nature of the concerns of the tribal officials and the agency’s
			 position supporting the need to issue the regulation; and
					(iii)a
			 statement of the extent to which the concerns of tribal officials have been
			 met.
					7.Tribal
			 self-government, tribal trust resources, or Indian tribal treaty and other
			 rightsOn issues relating to
			 tribal self-government, tribal trust resources, or Indian tribal treaty and
			 other rights, each agency shall explore and, where appropriate, use consensual
			 mechanisms for developing policies, including consideration of negotiated
			 rulemaking.
		8.Preemption of
			 tribal lawTo the extent
			 practicable and permitted by law, no agency shall establish or implement any
			 policy that has tribal implications and that preempts tribal law unless the
			 agency, before the implementation of the policy—
			(1)consulted through the accountable
			 consultation process with tribal officials in development of the proposed
			 policy; and
			(2)in a separately identified portion of the
			 preamble to the policy, provided to the Committee on Natural Resources of the
			 House of Representative, the Committee on Indian Affairs of the Senate, and
			 affected Indian tribes a tribal summary impact statement containing—
				(A)a description of
			 the extent of the agency’s prior consultation with tribal officials;
				(B)a summary of the
			 nature of the concerns of the tribal officials and the agency’s position
			 supporting the need to issue the regulation; and
				(C)a statement of the
			 extent to which the concerns of tribal officials have been met.
				9.Increasing
			 Flexibility for Indian Tribal Waivers
			(a)Review;
			 streamlining of waiver processEach agency shall review the
			 processes under which Indian tribes apply for waivers of statutory and
			 regulatory requirements and take appropriate steps to streamline those
			 processes.
			(b)Flexible policy
			 approachesEach agency shall, to the extent practicable and not
			 in violation with other Federal laws, consider any application by an Indian
			 tribe for a waiver of statutory or regulatory requirements in connection with
			 any program administered by the agency with a general view toward increasing
			 opportunities for using flexible policy approaches at the Indian tribal level
			 in cases in which the proposed waiver is consistent with the applicable Federal
			 policy objectives and is otherwise appropriate.
			(c)Decision on
			 application for waiverEach
			 agency shall, to the extent practicable and not in violation with other Federal
			 laws, render a decision upon a complete application for a waiver not later than
			 120 days of receipt of such application by the agency, or as otherwise provided
			 by Federal law or regulation. If the application for waiver is not granted, the
			 agency shall provide the applicant with timely written notice of the decision
			 and the reasons therefor.
			(d)Applicability of
			 sectionThis section applies only to statutory or regulatory
			 requirements that are discretionary and subject to waiver by the agency.
			
